Name: 93/576/EEC: Commission Decision of 25 October 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  America;  agricultural activity
 Date Published: 1993-11-10

 Avis juridique important|31993D057693/576/EEC: Commission Decision of 25 October 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries Official Journal L 277 , 10/11/1993 P. 0034 - 0035COMMISSION DECISION of 25 October 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(93/576/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), from the Council, and in particular Articles 14, 15 and 16, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Brazil, among others, were established by Commission Decision 93/402/EEC (3), as last amended by Decision 93/463/EEC (4); Whereas, the last check by Community inspectors carried out in Brazil revealed an improvement in the disease situation in the States of Sao Paulo and Minas Gerais following the actions of the veterinary services; Whereas, because of the general situation in Brazil, the time limit expiring on 1 November 1993 should be extended in order to further assess the results obtained in the framework of these actions; Whereas it is necessary to amend Commission Decision 93/402/EEC accordingly; Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of fresh meat, originating from the States of Sao Paulo and Minas Gerais (Brazil) produced and certified after 1 June 1994. Member States shall authorize the importation of fresh meat, originating from those States produced and certified before 2 June 1994, until 15 June 1994. Article 2 The provisions of Decision 93/463/EEC are repealed. Annex I to Commission Decision 93/402/EEC is replaced by the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 179, 22. 7. 1993, p. 11. (4) OJ No L 216, 26. 8. 1993, p. 22. ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES "" ID="02">AR> ID="03">01/93> ID="04">Whole country "> ID="02">AR-1> ID="03">01/93> ID="04">South of 42nd parallel "> ID="01">Argentina> ID="02">AR-2> ID="03">01/93> ID="04">Territory north of 42nd parallel excluding Chaco and Formosa "> ID="02">AR-3> ID="03">01/93> ID="04">Provinces of Entre RÃ ­os, Corrientes and Misiones "> ID="02">AR-4> ID="03">01/93> ID="04">Provinces of Catamarca, San Juan, La Rioja, Mendoza Neuquen and RÃ ­o Negro and the department of Patagones in the province of Buenos Aires "> ID="02">BR> ID="03">01/93> ID="04">Whole country "> ID="02">BR-1> ID="03">01/93 (1)> ID="04">States of: Rio Grande do Sul, ParanÃ ¡, Sao Paulo, EspÃ ­rito Santo, Minas Gerais and Mato Grosso do Sul excluding the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, Corumba, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and Sonora "> ID="01">Brazil> ID="03">02/93 (2)> ID="04">States of: Rio Grande do Sul, ParanÃ ¡, EspÃ ­rito Santo and Mato Grosso do Sul excluding the municipalities of Aquidauana, Bodoquena, Bonito, Caracol, Corumba, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and Sonora "> ID="01">Chile> ID="02">CL> ID="03">01/93> ID="04">Whole country "> ID="02">CO> ID="03">01/93> ID="04">Whole country "> ID="02">CO-1> ID="03">01/93> ID="04">Zone included within the following borderlines: from the point where the Murri river flows into the Atrato river, downstream along the atrato river to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Colombian-Panamanian border: from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri river flows into the Atrato river "> ID="01">Colombia> ID="02">CO-2> ID="03">01/93> ID="04">The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato river) and Frontino "> ID="02">CO-3> ID="03">01/93> ID="04">Zone included within the following borderline: from the mouth of the Sinu river on the Atlantic Ocean, upstream along the Sinu river to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu river along the Atlantic coast "> ID="01">Paraguay> ID="02">PY> ID="03">01/93> ID="04">Whole country "> ID="01">Uruguay> ID="02">UY> ID="03">01/93> ID="04">Whole country ""> (1) Version applicable until 1 June 1994. (2) Version applicable from 2 June 1994.'